DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
	Table of Contents	
Claim Status………………………………………………………………………………………2
Allowable Subject Matter……………….…………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter……………….……………………….. 3
Conclusion………………………………………………………………….…………………...... 5

	

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 4/20/2022.Claims 1-16 are pending. In response to Amendment, the previous rejection under 35 U.S.C. 103 as being unpatentable over Tran et al (US 2020/0321074) in view of Veijo et al (EP 3598373)are withdrawn.
				
				Allowable Subject Matter 
Claims 1-4,6-12,14-16 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Tran et al teaches the  system for intelligent context-based personalized beauty product recommendation and matching, comprising: 
a computer system comprising a memory and a processor(210 figure 2); 
a data extraction engine, comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor(paragraph[0071]), causes the computer system to: 
Scrape product data from a plurality of data sources (250,260,282,280,270; figure 2) accessible via the internet (cloud computing, 212; [0047])); 
store the scraped product data ( the cosmetic material image data store 250 and the cosmetic 
material interaction data store 260 can be remotely disposed from the host 
computing platform 202 and accessible over a computer communications network, 
whether wireless or wirebound, paragraph [0071]) ; receive customer data input responses, the customer data input responses comprising at least a fact-based input, at least a concern-based input, at least a preference-based input, and at least a goal-based input;
 create an individual profile of the customer using the customer data input responses and store the individual profile in the memory ( an attribute profile can be considered as 
attributes that are present (i.e., occur) in that profile, as well as being comprised of the various combinations (i.e., combinations and subcombinations) 
of those attributes.  The attribute profile of an individual is preferably provided to embodiments of the present invention as a dataset record whose association with the individual can be indicated by a unique identifier contained in the dataset record.  An actual attribute of an individual can be represented by an attribute descriptor in attribute profiles, records, 
datasets, and databases.  Herein, both actual attributes and attribute descriptors may be referred to simply as attributes, paragraph [0042]);
 and map the customer data input responses to product requirements and store the mapped customer data input responses in the individual profile (An individual possesses many associated attributes which may be collectively referred to as an `attribute profile` associated with that individual. In one embodiment, an attribute profile can be considered as attributes that are present (i.e., occur) in that profile, as well as being comprised of the various combinations (i.e., combinations and subcombinations) of those attributes, paragraph [0042]);
 and a data analysis and recommendation engine ( a disclosed method of characterizing a subject's skin further includes recommending and/or providing one or more skincare treatments to the subject based upon the skin profile generated by the characterization analysis, paragraph [0037]), comprising 
a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, causes the computer system (paragraph [0230]; [0259]) to:
 retrieve the individual profile from the memory (retrieval logic 270. The logic can include program code enabled to acquire imagery of different substances in the marshalling point 240. The program code further can be enabled to locate and retrieve identifying content disposed on the different substances and to look up the identifying content in the cosmetic material image data store 250 in order to identify each of the substances. The program code yet further can be enabled to retrieve from cosmetic material interaction data store 260 cosmetic material interactions for each of the identified substances and to particularly correlate the retrieved cosmetic material interactions to different ones of the substances so that relative cosmetic material interactions can be determined for the substances, paragraph[0047]);
 retrieve the fact-based input responses and extract environmental conditions from a locational input included in the fact-based input (paragraph[0041; figure 1C);
 And display the identified product as a recommended product to the customer (the program code can be enabled to render a report of cosmetic material interaction data in a graphical user interface display 280 of cosmetic material interaction data. paragraph [0047]).
	Veijo et al teaches a computing apparatus for determining relevancy of products to a user. A computing apparatus is configured to calculate a user attribute profile vector based on a user action history of a user. The computing apparatus may then calculate a similarity score between the user attribute profile vector and a product attribute vector of a product (abstract). Additionally, Veijo clearly teaches the product information database 220 may comprise a plurality of product attribute vectors 223, wherein each product attribute vector 223 comprises the product attribute values of a product. The product attribute vectors 223 can be compared to the user attribute profile vector 212 by the comparisons operation 231. The comparison operation 231 may, for example, calculate a quantity that indicates how similar or dissimilar a product attribute vector 223 is with respect to the user attribute profile vector 212. This quantity may be referred to as a similarity score 232 or a calculated similarity score. The similarity score 232 may be calculated for each product in the product information database 220. Based on the values of this quantity for each product, relevant products to the user 101 can be determined.  None teaches: a skin analysis engine, comprising a third plurality of programming instructions stored in the memory and operating on the processor, wherein the third plurality of programming instructions, when operating on the processor, causes the computer system to: receive a photograph of the customer; perform face detection on the photograph; extract a face oval from the photograph; eliminate non-skin areas from the extracted face oval; analyze the extracted face oval with eliminated non-skin areas to generate as outputs a predicted skin-tone and a predicted skin concern; store the outputted skin-tone and skin concern in the individual profile; and forward the outputted skin-tone and skin concern to the data analysis and recommendation engine.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claim 9 is allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/      Primary Examiner, Art Unit 2664